Citation Nr: 0915325	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 9, 
2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from October 9, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective September 2004.  In a 
June 2007 rating decision, the disability rating was 
increased to 50 percent effective from September 2004.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.

In February 2008, the veteran testified before the 
undersigned at a Travel Board hearing.  In May 2008, the 
Board remanded this case.  

In a December 2008 rating decision, the RO granted a rating 
of 70 percent for PTSD from October 9, 2008.  

The Veteran's representative appears to be raising a claim 
for a total disability evaluation based on individual 
unemployability due to service-connected disability.  This 
matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  Prior to October 9, 2008, the Veteran's PTSD did not 
cause occupational and social impairment, with deficiencies 
in most areas.

2.  From October 9, 2008, the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, but has not resulted in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2008, the criteria for a rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).

2.  From October 9, 2008, the criteria for a rating in excess 
of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The November 2004 letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant, as noted, was given a 
higher rating for a portion of the appeal period.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  In addition, in May 2008, additional VCAA 
notice was sent which specifically pertained to the claim for 
a higher rating.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2005, May 2007, and October 2008.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Historically, the Veteran's claim of service connection for 
PTSD was received in September 2004.  In conjunction with his 
claim, he was afforded a VA examination in March 2005.  The 
claims file was reviewed.  At that time, the Veteran reported 
that he had been having nightmares and memory problems 
regarding the Vietnam.  The Veteran related that he dealt 
with these issues by working.  He denied having flashbacks, 
but indicated that he avoided any Vietnam-related television 
programs and movies.  He related that he had some 
irritability and startle reaction.  He stated that he only 
slept 4-5 hours per night which was enough for him.  He 
related that he had never been hospitalized for PTSD.  He 
related that once per week, he would drink to the point of 
being unable to drive.  He indicated that his mood was okay 
and that when the weather was good, he could do things 
outside, but when the weather was bad, he would stay confined 
to his home where he thought about war memories.  He reported 
that the Iraq war was bothering him, but he did not watch 
news about it much.  Socially, he had divorced twice and had 
two sons.  Currently, he lived alone.  He worked for almost 
35 years for the railroad and retired in 2004 due to back and 
shoulder pain.  He related that he met friends at times and 
also interacted with one of his sons who lived nearby.  

Mental status examination revealed that the Veteran was alert 
and oriented times three.  He was cooperative and a good 
historian.  He did not display any unusual motor behavior.  
His affect was appropriate.  His mood was anxious at times, 
but otherwise euthymic.  His speech was coherent.  There was 
no unusual thought content.  There were no hallucinations.  
Cognition was grossly intact.  The diagnosis was PTSD.  The 
GAF scare was 59.  

Thereafter, the Veteran received VA outpatient treatment for 
his PTSD.  In June 2005, it was noted that the Veteran had 
been drinking alcohol daily.  His mental status examination 
was consistent with the VA examination.  He additionally 
reported that his mood was depressed and he was having guilt 
memories and intrusive thoughts of Vietnam.  His GAF was 60.  
The Veteran's Zoloft dosage was increased and he was provided 
medication to curb his alcohol cravings.  In August 2005, it 
was noted that the Veteran's affect was mildly restrictive.  
He was anxious and less irritable and more spontaneous.  He 
had no hallucinations.  He followed a rigid time table for 
daily activities and became anxious if he was prevented from 
keeping the time table.  There was no suicidal or homicidal 
intent or plan.  He related that he was not drinking as much.  
His relationship with his son had improved and his son was a 
significant source of support.  He stated that he had 
nightmares and awoke with every sound.  His GAF was 60.  In 
September 2005, the Veteran reported that he had stopped 
drinking alcohol and was becoming more comfortable coming to 
his mental health meetings.  In October 2005, his medical 
findings were consistent with prior findings.  His GAF was 
58.  In January 2006, it was noted that the Veteran had been 
sober for 3 months and was feeling more positive about 
himself.  His GAF was 60.  In April 2006, it was noted that 
the Veteran had been sober for 6 months.  On mental status 
examination, his mood was euthymic.  His affect was 
constricted.  The Veteran reported that his mood had 
improved.  He still related that he had intrusive war 
thoughts.  He denied having suicidal thinking or ideation.  
He also denied having delusions or hallucinations.  There was 
no thought process disorder.  He was oriented times three.  
The GAF was 65.  

In May 2006, the Veteran related that he was having 
difficulty with depressed moods during rainy times and 
related an incident when he was in the torrential rain in 
Vietnam.  His GAF was 65.  The same type of issue was 
discussed in September 2006.  In December 2006, the Veteran 
related that he was helping to take of his granddaughter and 
spending time with her.  

In May 2007, the Veteran was afforded another VA examination.  
The claims file was reviewed.  It was noted that the Veteran 
had been in regular psychiatric therapy.  The Veteran had 
been taking Zoloft since 2005, but his medications were 
receiving changed. The Veteran had been getting more 
depressed and he was prescribed Celexa.  He was also taking 
Seroquel, Trazodone, and Hydroxyzine.  It was noted that the 
Veteran had maintained sobriety.  With regard to symptoms, 
the Veteran related that he would get really depressed at 
times and stay nervous a lot of the time.  His depression and 
nervousness were worse on rainy days.  He mostly stayed home 
and watched television.  He would turn off war news.  He 
reported that he had nightmares about 2-3 times a week as 
well and had increased during the past 3 years.  He had 
difficulty falling asleep and usually went to bed after 
midnight and would sleep 4-5 hours.  He indicated that he was 
depressed most of the time, but it was a little bit better in 
the summertime.  He reported that he angered easily and was 
irritable with others.  He indicated that he would have 
suicidal thoughts when he was drinking, so he had stopped 
drinking.  He related that he saw his granddaughter often and 
wanted to be around for her.  He did not care of he was dead 
or alive, but cared about her.  He also reported having a 
good relationship with a son whom he saw once per week.  He 
indicated that he had a couple of friends who he saw or spoke 
to on a regular basis.  He said that loud noises bothered him 
and he did not go shopping as he did not like being in 
crowds.  He indicated that his medications were helping with 
symptoms such as nightmares and anxiety.  He indicated that 
he did not like to go out much, but would occasionally take 
his granddaughter out to eat or to Wal-Mart.  With regard to 
leisure activities, he indicated that he hunted, but did not 
enjoy killing animals any longer.  With regard to violence, 
he had one episode with his son, but stopped drinking after 
that and there had been no other incidents.  There was no 
current suicidal ideation.  The examiner noted that the 
Veteran mostly isolated himself and had few relationships.  

Mental status examination revealed that the Veteran was 
moderately groomed.  He was pleasant and cooperative and 
communicated well.  He related that he had recently had a 
flashback incident which he described.  He denied having 
visual and auditory hallucinations.  Sometimes, the Veteran 
felt that others would hurt him, particularly during rainy 
weather.  He liked to be isolated.  There was no 
inappropriate behavior, but he avoided eye contact.  There 
was no current suicidal or homicidal ideation.  He previously 
had suicidal ideation, but that occurred when he was 
drinking.  The Veteran was able to maintain his activities of 
daily living, but when it was rainy or gloomy, he stayed in 
bed and did not change his clothes.  He was oriented times 
three, but had noticed some problems with his short term 
memory.  He did not have problems with his long term memory.  
He liked to followed his daily routine and not deviate from 
it.  His speech was monotonous, relevant, logical, and goal-
directed.  The Veteran related that he had experienced panic 
episodes when he had symptoms similar to those of a person 
having a heart attack.  He had gone to the hospital for one 
of these attacks in the past year, but it was an anxiety 
attack and not cardiac in nature.  He had been having 
problems with depression on and off as well as anxiety.  He 
had sleep issues and would only sleep 3-4 hours per night.  
The examiner noted that the Veteran had reexperienced war 
trauma with intrusive thoughts and nightmares.  He had 
avoidance behavior and avoided watching the news.  He also 
avoided crowds on rainy days and avoided people when he felt 
down.  His arousal symptoms were insomnia, irritability, and 
startle response with sudden noise.  The diagnoses were PTSD, 
major depression, and alcohol dependence in remission.  His 
GAF was 50.  

Thereafter, the Veteran continued his outpatient treatment.  
In July 2007, the Veteran turned down an opportunity to go 
hunting.  In August 2007, he reported that his son was having 
a custody situation with his granddaughter.  This situation 
continued to be a subsequent stressful situation.  However, 
his GAF remained at 60.  

At his personal hearing in January 2008, the Veteran and his 
representative asserted that his PTSD has worsened and 
requested a new VA examination.  They indicated that although 
he was taking medication and attending VA therapy monthly, 
his PTSD has increased in severity.  The representative 
indicated that based on the Veteran's testimony, another VA 
examination would provide the Veteran the opportunity to 
explain how his PTSD is worse than represented on the most 
recent VA examination. 

March 2008 outpatient records reflected a mental status 
examination.  His attitude and appearance, eye contact, and 
motor activity were normal.  His mood and affect were 
abnormal.  His speech and thought processes were normal.  His 
sleep was abnormal.  His appetite and weight were normal.  
There were no delusions, hallucinations, suicidal or 
aggressive ideation, or obsessive or compulsive ideation.  
His was alert and oriented times three.  His concentration, 
immediate recall, memory for recent and past events, and 
insight and judgment were all good.  

On October 9, 2008, the Veteran was afforded a VA 
examination.  The claims file was reviewed.  It was noted 
that the Veteran had continued VA outpatient treatment.  It 
was noted that the Veteran currently experienced a depressed 
mood 3-5 days per week and this was more frequent in the bad 
weather.  He endorsed some difficulty with achieving a sense 
of enjoyment.  He was able to appreciate the time that he 
spent with his granddaughter.  However, the remainder of his 
existence was marked with little joy.  He experienced low 
energy and motivation on the days that he was depressed and 
he would remain inside his home.  He slept 3-4 hours per 
night.  A good night's sleep consisted of 5 hours.  He had 
problems with concentrating and focusing.  He had been 
spending a lot of time thinking about suicide and had been 
consumed by these thoughts on days when his depression was 
severe, which happened weekly.  He admitted that he once 
planned to go hunting to never come back.  He also conversely 
expressed wanting to be there for his granddaughter.  He also 
endorsed thoughts of wanting to hurt others, but had low 
motivation and opportunity to act on these thoughts.  He 
exhibited low self esteem and feelings of worthlessness.  The 
Veteran reported the same information as he previously had 
regarding friends and family.  

Mental status examination revealed that he was casually 
dressed.  His motor activity was tense.  His speech was clear 
and coherent.  His attitude toward the examiner was 
cooperative and attentive, but also indifferent.  He 
exhibited flat affect.  His mood was anxious and depressed.  
His attention was intact.  His thought process was 
unremarkable.  His thought content included suicidal 
ideation, homicidal ideation, ruminations, and paranoid 
ideation.  The hallucinations were not persistent.  He also 
described intrusive memories.  There were no delusions.  
Judgment and insight were intact.  The Veteran did not 
exhibit inappropriate behavior.  The Veteran did exhibit 
obsessive and ritualistic behavior.  He had panic attacks 
with manifestations previously described in the record.  The 
Veteran was able to maintain minimal personal hygiene, but 
had problems with going out and shopping and participating in 
recreational activities.  His remote memory was intact, but 
his recently and immediate memory were mildly impaired.  The 
Veteran experienced war events and exhibited avoidance 
behaviors.  The Veteran avoided social situations because he 
could not tolerate being around others due to his anxiety and 
discomfort.  The diagnosis was PTSD.  The GAF was 49.  The 
examiner opined that the Veteran did not exhibit total 
occupational and social impairment due to his PTSD; however, 
he exhibited deficiencies in thinking, family relations, 
work, and mood, but not in judgment.  

The Veteran has been assigned a 70 percent rating from 
October 9, 2008, the date of the most recent VA examination.  
He has been assigned a 50 percent rating prior to that time.  


An initial rating in excess of 50 percent for PTSD prior to 
October 9, 2008

The Board finds that the evidence during this time does not 
demonstrate entitlement to a higher rating than that assigned 
by the RO.  During this period, the Veteran did not have 
suicidal ideation.  The Veteran ceased drinking alcohol and 
was feeling more positive during this period.  The Veteran 
displayed some obsessional behavior.  The Veteran's speech 
was not intermittently illogical, obscure, or irrelevant.  
The Veteran was able to adequately communicate his thoughts.  
While the Veteran had some panic attacks, they were not near-
continuous.  The Veteran had depression, but he was still 
able to function independently.  The Veteran had 
irritability, but he did not exhibit any violent behavior 
after he ceased drinking.  There was no evidence of spatial 
disorientation.  The Veteran did not have neglect of personal 
appearance and hygiene.  On examination, he appeared clean 
and appropriately dressed.  The Veteran had difficulty 
adapting to work and in social situations.  However, 
difficulty in establishing and maintaining effective work and 
social relationships is contemplated within a 50 percent 
rating.  He was not unable to maintain a relationship.  The 
Veteran had relationships with family members as well as a 
few friends.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met prior to October 9, 2008.


A rating in excess of 70 percent for PTSD from October 9, 
2008

The Board finds that the 70 percent rating assigned by the RO 
during this time period is appropriate.  A 100 percent rating 
is not warranted because the Veteran's PTSD was not 
productive of total occupational and social impairment.  The 
Veteran does not have gross impairment in thought processes 
or communication.  The Veteran does not suffer from 
persistent delusions or hallucinations.  The VA examiner 
specifically noted that hallucinations are not persistent.  A 
70 percent rating contemplates the Veteran's manifestations.  
His behavior is not grossly inappropriate.  He is able to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The Veteran is oriented to time 
and place.  The Veteran has some mild memory impairment, but 
he does not have memory loss for names of close relatives, 
own occupation, or own name.

Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD prior to October 9, 2008, and in 
excess of 70 percent from October 9, 2008.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability beyond what is contemplated 
in the schedular criteria.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is no persuasive evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected PTSD have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to October 9, 2008, is denied.

Entitlement to a rating in excess of 70 percent for PTSD from 
October 9, 2008, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


